Title: From Alexander Hamilton to George Clinton, 13 February 1778
From: Hamilton, Alexander
To: Clinton, George


Head Quarters [Valley Forge] Feb’y 13, 1778.
Dear Sir,
I did myself the honor of writing to you, immediately after my arrival at Head Quarters, in answer to two letters I found here, from you.
There is a matter, which often obtrudes itself upon my mind, and which requires the attention of every person of sense and influence, among us. I mean a degeneracy of representation in the great council of America. It is a melancholy truth Sir, and the effects of which we dayly see and feel, that there is not so much wisdom in a certain body, as there ought to be, and as the success of our affairs absolutely demands. Many members of it are no doubt men in every respect, fit for the trust, but this cannot be said of it as a body. Folly, caprice a want of foresight, comprehension and dignity, characterise the general tenor of their actions. Of this I dare say, you are sensible, though you have not perhaps so many opportunities of knowing it as I have. Their conduct with respect to the army especially is feeble indecisive and improvident—insomuch, that we are reduced to a more terrible situation than you can conceive. False and contracted views of economy have prevented them, though repeatedly urged to it, from making that provision for officers which was requisite to interest them in the service; which has produced such carelessness and indifference to the service, as is subversive of every officer-like quality. They have disgusted the army by repeated instances of the most whimsical favouritism in their promotions; and by an absurd prodigality of rank to foreigners and to the meanest staff of the army. They have not been able to summon resolution enough to withstand the impudent importunity and vain boasting of foreign pretenders; but have manifested such a ductility and inconstancy in their proceedings, as will warrant the charge of suffering themselves to be bullied, by every petty rascal, who comes armed with ostentatious pretensions of military merit and experience. Would you believe it Sir, it is become almost proverbial in the mouths of the French officers and other foreigners, that they have nothing more to do, to obtain whatever they please, than to assume a high tone and assert their own merit with confidence and perserverance? These things wound my feelings as a republican more than I can express; and in some degree make me contemptible in my own eyes.
By injudicious changes and arrangements in the Commissary’s department, in the middle of a campaign, they have exposed the army frequently to temporary want, and to the danger of a dissolution, from absolute famine. At this very day there are complaints from the whole line, of having been three or four days without provisions; desertions have been immense, and strong features of mutiny begin to show themselves. It is indeed to be wondered at, that the soldiery have manifested so unparallelled a degree of patience, as they have. If effectual measures are not speedily adopted, I know not how we shall keep the army together or make another campaign.
I omit saying any thing of the want of Cloathing for the army. It may be disputed whether more could have been done than has been done.
If you look into their conduct in the civil line, you will equally discover a deficiency of energy dignity and extensiveness of views; but of this you can better judge than myself, and it is unnecessary to particularise.
America once had a representation, that would do honor to any age or nation. The present falling off is very alarming and dangerous. What is the cause? or how is it to be remedied? are questions that the welfare of these states requires should be well attended to. The great men who composed our first council; are they dead, have they deserted the cause, or what has become of them? Very few are dead and still fewer have deserted the cause;—they are all except the few who still remain in Congress either in the field, or in the civil offices of their respective states; far the greater part are engaged in the latter. The only remedy then is to take them out of these employments and return them to the place, where their presence is infinitely more important.
Each State in order to promote its own internal government and prosperity, has selected its best members to fill the offices within itself, and conduct its own affairs. Men have been fonder of the emoluments and conveniences, of being employed at home, and local attachment, falsely operating, has made them more provident for the particular interests of the states to which they belonged, than for the common interests of the confederacy. This is a most pernicious mistake, and must be corrected. However important it is to give form and efficiency to your interior constitutions and police; it is infinitely more important to have a wise general council; otherwise a failure of the measures of the union will overturn all your labours for the advancement of your particular good and ruin the common cause. You should not beggar the councils of the United States to enrich the administration of the several members. Realize to yourself the consequences of having a Congress despised at home and abroad. How can the common force be exerted, if the power of collecting it be put in weak foolish and unsteady hands? How can we hope for success in our European negociations, if the nations of Europe have no confidence in the wisdom and vigor, of the great Continental Government? This is the object on which their eyes are fixed, hence it is America will d[e]rive its importance or insignificance, in their estimation.
Arguments to you Sir, need not be multiplied to enforce the necessity of having a good general council, neither do I think we shall very widely differ as to the fact that the present is very far from being such.
The sentiments I have advanced are not fit for the vulgar ear; and circumstanced as I am, I should with caution utter them except to those in whom I amy place an entire confidence. But it is time that men of weight and understanding should take the alarm, and excite each other to a proper remedy. For my part, my insignificance, allows me to do nothing more, than to hint my apprehensions to those of that description who are pleased to favour me with their confidence. In this view, I write to you.
As far, as I can judge, the remarks I have made do not apply to your state nearly so much as to the other twelve. You have a Duane a Morris and may I not add a Duer? But why do you not send your Jay and your R. R. Livingston? I wish General Schuyler was either explicitly in the army or in the Congress. For yourself Sir, though I mean no compliments you must not be spared from where you are.
But the design of this letter is not so much that you may use your influence, in improving or enlarging your own representation, as in, discreetly, giving the alarm to other states, through the medium of your confidential friends. Indeed Sir it is necessary there should be a change. America will shake to its center, if there is not.
You and I had some conversation when I had the pleasure of seeing you last with respect to the existence of a certain faction. Since I saw you, I have discovered such convincing traits of the monster, that I cannot doubt its reality in the most extensive sense. I dare say, you have seen and heard enough to settle the matter, in your own mind. I believe it unmasked its batteries too soon and begins to hide its head; but as I imagine it will only change the storm to a sap; all the true and sensible friends to their country, and of course to a certain great man, ought to be upon the watch, to counterplot the secret machinations of his enemies. Have you heard any thing of Conway’s history? He is one of the vermin bred in the entrails of this chimera dire, and there does not exist a more villainous calumniator and incendiary. He is gone to Albany on a certain expedition.
I am with great regard & respect, Sir, Your most Obed. servant
Alex. Hamilton
His Excellency Governor Clinton, Poughkeepsie.

